
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.13.


QUESTAR CORPORATION
DEFERRED SHARE MAKE-UP PLAN
(As Amended and Restated Effective January 1, 2005)


        Questar Corporation hereby amends this Deferred Share Make-up Plan
effective January 1, 2005, to make a good-faith effort to comply with the
requirements of the American Jobs Creation Act of 2004. This Plan, which was
originally adopted effective May 19, 1998, is an unfunded plan established for
the exclusive purpose of providing made-up benefits to Employees who earn
compensation in excess of the limits imposed by federal tax laws and who are
precluded from full participation in the Employee Investment Plan. All of such
Employees are select key management and highly compensated employees.

1.     Definitions.

        "Affiliated Company" means the Company and any corporation that is a
member of a controlled group of corporations (as defined in Section 414(b) of
the Code), which includes the Company.

        "Beneficiary" means that person or persons who become entitled to
receive payments under the Investment Plan (or successor plan) in the event of
the death of a Participant prior to the distribution of all benefits to which
he/she is entitled under the such plan.

        "Code" means the Internal Revenue Code of 1986 as amended. Reference to
a section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes it.

        "Common Stock" means common stock of the Company.

        "Company" means Questar Corporation, a corporation organized and
existing under the laws of the state of Utah, or its successor or successors.

        "Compensation" means an Employee's salary or wages, including payments
under incentive compensation plans paid by the Employer and includable in
taxable income during the applicable Plan Year, but exclusive of any other forms
of additional compensation such as the Employer's cost for any public or private
employee benefit plan, any income recognized by the Employee as a result of
exercising stock options, moving expenses, the value of restricted stock granted
after January 1, 2003, as signing or retention bonuses and any dividends paid on
such shares, loan forgiveness, welfare benefits, and severance payments. An
Employee's Compensation for any Plan Year shall include any Elective Deferrals
of the Employee under the Investment Plan or other tax-qualified plan. An
Employee's Compensation also shall include the amount of any reduction in
Compensation for a Plan Year agreed upon under one or more Compensation
reduction agreements entered into pursuant to the Questar Corporation Cafeteria
Plan and any pre-tax parking payments that are not includable in the gross
income of any Employee by reason of Section 132 (f)(4) of the Code.

        "Compensation Limit" means the annual amount specified under Section 401
(a)(17) of the Code, which dollar amount is $210,000 as of January 1, 2005 and
as it may be adjusted in the future.

        "Deferred Shares" means those units credited to a Participant's account
as a bookkeeping entry only that represent shares of Common Stock in which
investments are deemed to be made under this Plan.

        "Disability" means a condition that renders a Participant unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to be of long-continued and indefinite duration. A Participant shall
not be considered to be disabled unless he furnishes proof of the existence of
such disability in such form and manner as may be required by regulations
promulgated under Section 72(m)(7) of the Code.

        "Elective Deferrals" means the pre-tax contributions made to the
Investment Plan or other tax-qualified plan by an Employer on behalf of a
Participant pursuant to a salary reduction agreement entered into by the
Participant under Section 401(k) of the Code.

        "Employee" means any employee of an Employer who meets the eligibility
criteria set out in Section 4 of this Plan.

        "Employer" means the Company and each Affiliated Company that consents
to the adoption of the Plan.

        "Fair Market Value" means the closing benchmark price of the Company's
common stock as reported on the composite tape of the New York Stock Exchange
for any given valuation date or the next preceding day on which sales took place
if no sales occurred on the actual valuation date.

        "Investment Plan" means the Questar Corporation Employee Investment
Plan, as amended from time to time, or any successor plan. Such plan is
qualified under the provisions of Section 401(a) of the Code.

        "Participant" means an Employee who has made an election under Section 6
of this Plan.

        "Plan" means the plan set forth in and created by this document and all
subsequent amendments.

        "Plan Year" means the fiscal year of the Plan, which shall coincide with
the Company's fiscal year.

        Any capitalized term used in this Plan for which no definition is given
shall have the same meaning given such term in the Investment Plan.

2.     Purpose of Plan.

        The purpose of this make-up Plan is to provide a benefit to an Employee
whose participation in the Investment Plan is affected by the Compensation
Limit.

3.     Administration.

        The Management Performance Committee ("Committee") of the Company's
Board of Directors ("Board") shall construe and administer the Plan and shall
have full authority to make such rules and regulations deemed necessary or
desirable to carry out such administration. The Management Performance Committee
may appoint an officer or department to assist with the administration of the
Plan. All interpretations of the Plan by the Committee shall be final and
binding on all parties, including Participants, Beneficiaries and Employers.

4.     Eligibility.

        All officers and key managers whose annual Compensation is expected to
exceed the Compensation Limit and who participate in the Investment Plan are
eligible to participate in the Plan.

5.     Transfer of Account Balances, Deferred Share Plan.

        Any Deferred Shares allocated to an Employee's account balance under the
Deferred Share Plan prior to June 1, 1998, were transferred to this Plan as of
such date to the extent that such Deferred Shares are attributable to six
percent of Compensation deferred in excess of the Compensation Limit and could
be segregated from any Deferred Shares attributable to six percent of any
Compensation deferred pursuant to the Company's Deferred Compensation Plan.

6.     Election to Defer Compensation and Deemed Investment.

        (a)   Deferral Election. Any Employee who has previously made an
election to defer Compensation for purposes of the Deferred Share Plan shall
automatically become a Participant in this Plan for 1998 and subsequent years at
such time that his/her Compensation exceeds the Compensation Limit. In order to
participate in the Plan, an Employee must make an election to defer from two to
six percent of his annual Compensation in excess of the Compensation limit. A
new Employee can make an election to defer Compensation pursuant to this Plan
within 30 days of becoming eligible to participate, but any elections can only
be made with respect to Compensation to be paid for future services. A deferral
election, once made, shall remain in effect for subsequent Plan Years until it
is revoked or modified by the Participant. A Participant can modify or revoke a
deferral election with respect to Compensation to be paid for future services by
submitting a new election or a revocation prior to the beginning of the Plan
Year in which such new deferral election or revocation is to become effective.
All notices of election or revocation shall be made on forms prepared by the
Company's Corporate Secretary or Human Resources department and shall be dated,
signed, and filed with the Company's Corporate Secretary or Human Resources
department.

        (b)   Deemed Investment. Any amounts deferred by a Participant shall be
accounted for as if invested in shares of Common Stock purchased at a price
equal to the closing benchmark price of the Common Stock on the New York Stock
Exchange on the applicable payroll date. This amount shall be credited to a
Participant's account each payroll date as of January 1, 2002. In addition, a
Participant's account shall be credited on a quarterly basis with an amount
equal to the dividends that would have become payable during the deferral period
if actual purchases of Common Stock had been made, with such dividends accounted
for as if invested in Common Stock as of the payable date for such dividends.
Any credited shares treated as if they were purchased with dividends shall be
deemed to have been purchased at a price equal to the closing benchmark price of
the Common Stock on the dividend payment date. Each share of Common Stock that
is deemed to be purchased under 6(b) shall be reflected in a Participant's
account as a Deferred Share.

7.     Matching Allocations.

        (a)   Amount. A Participant who makes an election under Section 6 is
entitled to the same Matching Allocations as are made under the terms of the
Investment Plan. The Matching Allocations are 100 percent for the first three
percent of contributed Compensation and 60 percent for the second three percent.

        When there were Excess ESOP Allocations under the Investment Plan for a
Plan Year prior to 2000, a Participant was entitled to an additional allocation
under this Plan if he is employed by an Employer on the last day of such Plan
Year or if his employment terminated during such Plan Year as a result of death,
Disability or retirement. Such additional allocation was calculated by
multiplying the Compensation deferred by the Participant under the Plan during
the Plan Year by the same percentage used for the Excess ESOP Allocation in the
Investment Plan for the comparable year. Any Compensation deferred pursuant to
the Deferred Share Plan between January 1, 1998 and the effective date of this
Plan that is represented by Deferred Shares transferred to this Plan shall be
included in Compensation deferred pursuant to the terms of this Plan for
purposes of calculating the Excess ESOP Allocation.

        The amount of Matching Allocations shall be accounted for as if invested
in shares of Common Stock purchased at a price equal to the closing benchmark
price paid for shares of Common Stock reported on the New York Stock Exchange on
the applicable payroll date. Effective January 1, 2002, Common Stock deemed to
have been purchased with Matching Allocations shall be credited to a
Participant's account each payroll date.

        In addition, a Participant's account shall be credited on a quarterly
basis with an amount equal to the dividends that would have become payable
during the deferral period if actual purchases of Common Stock had been made,
with such dividends accounted for as if invested in Common Stock as of the
payable date for such dividends. Any credited shares treated as if they were
purchased with dividends shall be deemed to have been purchased at a price equal
to the closing benchmark price of the Common Stock on the dividend payment date.
Each share of Common Stock that is deemed to be purchased under this Section 7
shall be reflected in the Participant's account as a Deferred Share.

        (b)   Vesting. A Participant shall be vested in the portion of his
account attributable to Matching Allocations to the same extent as such
Participant is vested in any Matching Allocations credited to his account under
the Investment Plan.

8.     Statement of Deferred Share Account.

        A quarterly statement shall be sent to each Participant within 30 days
following the end of each quarter showing such quarter the Compensation
deferred, Matching Allocations, the total Deferred Shares credited to the
Participant's account, and the number of these Deferred Shares that are
attributable to the Participant's deferred Compensation, to Matching
Allocations, and to reinvested dividends. Any statements sent for Plan quarters
beginning with the first quarter of 2005 shall also differentiate between
reinvested dividends attributable to Deferred Shares credited to accounts prior
to January 1, 2005 and reinvested dividends attributable to Deferred Shares
credited to accounts after such date.

9.     Payment of Account Balance.

        (a)   Period of Deferral. The Participant's prior deferral election(s)
for the Deferred Share Plan shall be applicable to this Plan for any amounts
transferred to this Plan. When making a first deferral election under
Section 6(a), a Participant shall elect to receive all deferred Compensation,
Matching Allocations, and Excess ESOP Allocations either in a lump-sum payment
within 45 days following his death, Disability, or termination of employment or
in a number of annual installments (not to exceed four), the first of which
would be payable within 45 days following his death, Disability or termination
of employment, or any anniversary of such period, with each subsequent payment
payable one year thereafter. The account balance shall be valued using the Fair
Market Value of the Company's Common Stock on the last day of the calendar month
preceding payment and shall be converted to a cash balance based upon such Fair
Market Value. Under an installment payout, the Participant's first installment
shall be equal to a fraction of the balance credited to his account as of the
last day of the calendar month preceding such payment, the numerator of which is
one and the denominator of which is the total number of installments selected.
The amount of each subsequent payment shall be a fraction of the balance in the
Participant's account as of the last day of the calendar month preceding each
subsequent payment, the numerator of which is one and the denominator of which
is the total number of installments elected minus the number of installments
previously paid.

        (b)   Six-month Rule. Under the terms of the American Jobs Creation Act
of 2004, a Participant who serves as an officer of the Company or its affiliates
("Key Employee Participant") cannot receive a distribution of any portion of his
account that was allocated on or after January 1, 2005, except to the extent
that such allocation represents the reinvestment of dividends paid on Deferred
Shares credited to his account prior to such date, until at least six months
following retirement. Any advance election made by a Key Employee Participant to
receive a full or partial distribution at retirement of post-2004 Deferred
Shares shall be deemed to be an election to receive a full or partial
distribution as of the earliest possible date permitted under federal tax law.
In the event that a Key Employee Participant's distribution is delayed to comply
with the provisions of this paragraph, the Key Employee Participant's Deferred
Share account shall continue to be credited with reinvested dividends and shall
be valued using the Fair Market Value of the Company's Common Stock on the last
day of the calendar month preceding payment. This provision shall not affect the
timing or valuation in conjunction with any advance election to receive a
payment for pre-2005 Deferred Shares and the dividends paid on such shares.

        In the event that the Key Employee Participant has elected to receive
payment in two or more annual installments that begin at retirement, he shall
receive payment of the first installment at retirement to the extent that it is
attributable to pre-2005 Deferred Shares and dividends payable on such shares
and at six months following retirement to the extent it is attributable to
Deferred Shares and dividends credited after January 1, 2005. The second annual
installment shall be distributed one year after the payment at retirement.

        This rule does not apply to distributions that are made in the event of
a Key Employee Participant's separation from service due to death or disability.

        (c)   Change in Control. Notwithstanding any other provision of this
Plan, in the event of a "Change in Control" of the Company, all Deferred Shares
credited to a Participant's account shall be converted to cash equal in amount
to the Fair Market Value of the Deferred Shares if converted into shares of the
Company's Common Stock. The cash shall be distributed to him within 60 days
following the Change in Control. The account balance shall be valued using the
Fair Market Value of the Company's Common Stock on the last day of the calendar
month preceding payment.

        A "Change in Control" of the Company shall be deemed to have occurred if
(i) any "Acquiring Person" (as such term is defined in the Rights Agreement
dated as of February 13, 1996, between the Company and U. S. Bank National
Association) is or becomes the beneficial owner (as such term is used in
Rule 13d-3 under the Securities Exchange Act of 1934) of securities of the
Company representing 20 percent or more of the combined voting power of the
Company; or (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, as of May 19,
1998, constitute the Company's Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on May 19, 1998, or whose appointment,
election or nomination for election was previously so approved or recommended;
or (iii) the Company's stockholders approve a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60 percent of the combined voting power of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 25 percent or more of the combined
voting power of the Company's then outstanding securities; or (iv) the Company's
stockholders approve a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, other than a sale
or disposition by the Company of all or substantially all of the Company's
assets to an entity, at least 60 percent of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. A Change in Control, however, shall not be considered to
have occurred until all conditions precedent to the transaction, including but
not limited to all required regulatory approvals, have been obtained and unless
the Change in Control event satisfies the requirements for accelerated
distributions set forth in Section 409A of the Code.

        (d)   Method of Payment. All amounts credited to a Participant's account
shall be distributed to him or, in the event of his death, to his Beneficiary,
in cash and in accordance with the election made by the Participant subject to
the rule noted above in Section 9(c).

        (e)   Source of Payments. Each participating Employer will pay all
benefits for its Employees arising under this Plan.

10.   Amendment and Termination of Plan.

        The Plan may be amended, modified or terminated by the Company's Board
at any time; provided, however, no such amendment, modification or termination
shall be made in the event there is a Change in Control, as defined in
Section 9(c). In addition, no amendment, modification, or termination shall
reduce any deferred benefit under the Plan reflected in a Participant's account
prior to the date of such amendment or termination.

11.   Non-assignability of Benefits.

        To the extent consistent with applicable law, the Participant's deferred
benefits under this Plan shall not be assigned, transferred, pledged, or
encumbered or be subject in any manner to alienation or attachment.

12.   No Creation of Rights.

        Nothing in this Plan shall confer upon any Participant the right to
continue as an Employee or to receive annual Compensation in excess of the
Compensation Limit. The right of a Participant to receive a cash distribution
shall be an unsecured claim against the general assets of his Employer. Nothing
contained in this Plan nor any action taken hereunder shall create, or be
construed to create, a trust of any kind, or a fiduciary relationship between
the Company and the Participants, Beneficiaries, or any other persons. All
accounts under the Plan shall be maintained for bookkeeping purposes only and
shall not represent a claim against specific assets of any Employer.

13.   Effective Date.

        The Plan as originally adopted, was effective on May 19, 1998. The Plan,
as most recently amended and restated, is effective January 1, 2005, and shall
remain in effect until it is discontinued by action of the Company's Board.





QuickLinks


QUESTAR CORPORATION DEFERRED SHARE MAKE-UP PLAN (As Amended and Restated
Effective January 1, 2005)
